Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 106-130 are pending  and are under  consideration in the instant office action.
 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/10/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	Applicants refer to this application as  a divisional of U.S. Application No. 16/420,031, filed May 22, 2019, which claims the benefit of U.S. Provisional Application No. 62/675,732, filed May 23, 2018, and U.S. Provisional Application No. 62/737,772 filed September 27, 2018.
However this application is not a divisional for the following reasons:
As per MPEP 201.06 
A later application for an independent or distinct invention, carved out of a nonprovisional application (including a nonprovisional application resulting from an international application or international design application), an international application designating the United States, or an international design application designating the United States and disclosing and claiming only subject matter disclosed in the earlier or parent application, is known as a divisional application..
A divisional application is often filed as a result of a restriction requirement made by the examiner. The divisional application may be filed under 37 CFR 1.53(b)  (or 37 CFR 1.53(d)  
It is noted that in this case, the claims are not fully independent of the claims from the parent application and it is further noted that there was no restriction requirement set forth in the parent application which divided the claims, Only election of specie requirement was set forth was also withdrawn.
So this application should appropriately be a continuation and not a divisional and for the purposes of this action, the instant application is interpreted as being a continuation of the parent application 16/420,031


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 106-130  are rejected under 35 U.S.C. 103(a) as being unpatentable over by Thakurta et al. (US 2017/0362660, cited in IDS dated 02/10/2021).
method of identifying a subject having cancer who is likely to be responsive to a treatment compound, predicting responsiveness of a subject having or suspected of having cancer to a treatment compound, or monitoring efficacy of a treatment compound in treating cancer in a subject, the method comprising:(a) obtaining a sample from the subject; (b) determining a level of a biomarker in a sample; and (c) diagnosing the subject as being likely to be responsive to the treatment compound or responsive to the treatment compound if the level of the biomarker in the sample is greater than or equal to a reference level of the biomarker; wherein the treatment compound is Compound 2: 
    PNG
    media_image1.png
    224
    671
    media_image1.png
    Greyscale
or a tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the biomarker is a cereblon (CRBN)-associated protein.
Thakurta et al discloses a method of selectively treating a subject having multiple myeloma, comprising: a) determining the level of a biomarker in a biological sample from the subject, wherein the biomarker is an isoform of cereblon (CRBN), the isoform of CRBN having a deletion in exon 10 of CRBN; b) comparing the level of the biomarker in the biological sample from the subject to a reference level of the biomarker; c) administering a treatment compound to the subject, wherein the level of the biomarker in the biological sample from the subject is altered as compared to the reference level of the biomarker (reference claim 32). They   discloses a method of identifying a subject having cancer who is likely to be responsive to a treatment compound (monitoring the responsiveness of the subject to the treatment of multiple myeloma by administering the treatment compound to the subject; paragraphs [0061]-[0068]; claim 32), comprising: a administering the treatment compound to the subject (monitoring the responsiveness of the subject to the treatment of a disease by administering the treatment compound to the subject; paragraphs [0061]-[0068j; claim 32); b obtaining a sample from the subject (administering the treatment compound to the subject and d thereafter obtaining a second biological sample from the subject; paragraphs [0061 ]-[0068]; claim 32); c determining the level of a biomarker in the sample (determining the level of the biomarker in the second biological sample; paragraphs [0061 ]-[0068j; claim 32); and d diagnosing the subject as being likely to be responsive to the treatment compound if the level of the biomarker in the sample is different from a reference level of the biomarker (the subject is responsive to the treatment if the level of the biomarker in the second biological sample of the subject is altered as compared to the level of the biomarker in the first biological sample, i.e., the reference; paragraphs [0061 ]-[0068j; claim 32); wherein the treatment compound is similar to the Compound 2, as shown (the third compound on page 88, first column; paragraph [1469]). In the first embodiment Thakurta et al does not disclose the compound comprising the cyano group attached to the C4 carbon atom of the phenyl moiety, and further does not disclose the compound in which the stereo-chemical configuration of the N2 nitrogen atom of the oxoisoindolyl moiety is as shown. However, in a separate embodiment Thakurta et al discloses the compound comprising the cyano group attached to the C4 carbon atom of the phenyl moiety (the cyano group is attached to the C4 carbon atom of the phenyl moiety in the third compound in the first column on page 89; paragraph [1470]), and further discloses the compound in which the stereo-chemical configuration of the N2 nitrogen atom of the oxoisoindolyl moiety is as shown (the stereo-chemical configuration of the N2 nitrogen atom of the oxoisoindolyl moiety is as shown in the sixth compound in the second column on page 65; paragraph [1424]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Thakurta et al in the first embodiment, in order to have provided for the compound comprising the cyano group attached to the C4 carbon atom of the phenyl moiety, and further to have provided for the compound in which the stereo-chemical configuration of the N2 nitrogen atom of the oxoisoindolyl moiety is as shown, as previously disclosed by Thakurta et al in the separate embodiments (paragraphs [1424], [1470]) to replace the electronegative fluorine atom with another electronegative cyano group to adjust the effectiveness of the compound as biomarker for treating multiple myeloma (abstract; claim 32), and to indicate the type of the stereomerically pure form of the compound that is effective for treatment of the medical conditions (paragraph [1192]).
Thakurta et al further discloses wherein the level of the biomarker in the sample is higher than the reference level of the biomarker (the subject is likely to be responsive to the treatment if the level of the biomarker in the sample from the subject is higher than the reference level of the biomarker; paragraph [0077]). Thakurta et al further discloses wherein the level of the biomarker in the sample is lower than the reference level of the biomarker (the subject is likely to be responsive to the treatment if the level of the biomarker in the biological sample from the subject is lower than the reference level of the biomarker; paragraph [0130]). Thakurta et al discloses the method of claims 74-49, and Thakurta et al further discloses wherein the biomarker is CRBN (the biomarker is an isoform of CRBN; paragraph [0022]).Thakurta et al further discloses comprising diagnosing the subject as being likely to be responsive to the treatment compound (identifying a subject having multiple myeloma who is likely to be responsive to a treatment; paragraphs [0061]-[0068]; claim 32) if the biomarker is detectable in the sample (an isoform of CRBN comprising an exon 6 is detected in pomalidomide resistant cancer cells but is absent in the parent cancer cells, thus providing a tool for monitoring the efficacy of a treatment to a subject; paragraph [0871]). Thakurta et al discloses wherein the biomarker level is detected by measuring the protein level of the biomarker, or determining the mRNA level of the biomarker or cDNA level of the biomarker (reference claims 50-52).
Thakurta et al fails to disclose treatment with a second active agent or support care therapy. However  in Cancer art that treatment with multiple agents which targets different physiological systems is very common and well known in the art. It would have been obvious to a person of ordinary skill in the art to utilize other chemotherapeutic agents known in the art for the treatment of multiple myeloma with the agent taught by Thakurta et al. Applicant is reminded of In re Kerkhoven, which affirmed that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....the idea of combining them flows logically from their having been individually taught in the prior art". In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
Accordingly, to establish obviousness in such fact situations it is NOT necessary that the motivation come explicitly from the reference itself The natural presumption that two individually known anticancer agents would, when combined, provide a third composition also useful for treating cancer flows logically from each having been individually taught in the prior art. Applicant has presented no evidence (e.g. unexpected results) to rebut this natural presumption. One skilled in the art would have been imbued with at least a reasonable expectation that the combination of the compound taught by Thakurta et al with well known anticancer drugs used to treat multiple myeloma would provide an effective therapeutic option for that condition.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 106-130 are rejected on the ground of nonstatutory double patenting as being unpatentable claims  11-26 of US Patent 10,357,489 (‘489)  
Instant claims are drawn to  a  method of identifying a subject having cancer who is likely to be responsive to a treatment compound, predicting responsiveness of a subject having or suspected of having cancer to a treatment compound, or monitoring efficacy of a treatment compound in treating cancer in a subject, the method comprising:(a) obtaining a sample from the subject; (b) determining a level of a biomarker in a sample; and (c) diagnosing the subject as being likely to be responsive to the treatment compound or responsive to the treatment compound if the level of the biomarker in the sample is greater than or equal to a reference level of the biomarker; wherein the treatment compound is Compound 2:.

    PNG
    media_image1.png
    224
    671
    media_image1.png
    Greyscale
or a tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the biomarker is a cereblon (CRBN)-associated protein.
Claims 11-26 of ‘489  are drawn to a method of treating multiple myeloma comprising administering a therapeutically effective amount of the compound 1 (which is the same compound instantly claimed ) to a patient in need thereof., additionally comprising administering a second active agent such as dexamethasone.
While the conflicting claims are not identical they are both drawn to administration of the same compound to the same subject population and as such the instant claims 106-130 are obvious over claims 11-26 of ‘489.

Claims 106-130 are rejected on the ground of nonstatutory double patenting as being unpatentable claims  1-16 of US patent 10,969,381 (’381)
Instant claims are drawn to  a  method of identifying a subject having cancer who is likely to be responsive to a treatment compound, predicting responsiveness of a subject having or suspected of having cancer to a treatment compound, or monitoring efficacy of a treatment compound in treating cancer in a subject, the method comprising:(a) obtaining a sample from the subject; (b) determining a level of a biomarker in a sample; and (c) diagnosing the subject as being likely to be responsive to the treatment compound or responsive to the treatment compound if the level of the biomarker in the sample is greater than or equal to a reference level of the biomarker; wherein the treatment compound is Compound 2:.

    PNG
    media_image1.png
    224
    671
    media_image1.png
    Greyscale
or a tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the biomarker is a cereblon (CRBN)-associated protein.
Claims 1-16 are drawn to a method of identifying a subject having cancer who is likely to be responsive to a treatment compound, predicting responsiveness of a subject having or suspected of having cancer to a treatment compound, or monitoring efficacy of a treatment compound in treating cancer in a subject, the method comprising: (a) obtaining a sample from the subject; (b) determining a level of a biomarker in a sample; and (c) diagnosing the subject as being likely to be responsive to the treatment compound or responsive to the treatment compound if the level of the biomarker in the sample is greater than or equal to a reference level of the biomarker; wherein the treatment compound is Compound 2: 

    PNG
    media_image1.png
    224
    671
    media_image1.png
    Greyscale
or a tautomer, isotopolog, or pharmaceutically acceptable salt thereof; and wherein the biomarker is cereblon (CRBN); and wherein the cancer is multiple myeloma (MM) and wherein the MM is relapsed, refractory, or resistant to conventional therapy.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 106-130 are  generic to all that is recited in claims 1-6 of '381  , specifically, The recitation of “ wherein the cancer is multiple myeloma (MM) and wherein the MM is relapsed, refractory, or resistant to conventional therapy” in claims 1-16 of '381  is a specie of genus of "cancer type" instantly claimed.  Therefore subject matter disclosed in claims instant claims 106-130 of the instant application are fully taught in claim 1-16 of patent ‘381 and hence anticipates the instant claims.

Conclusion
Claims 1,9,  22,  30, 36, 74, 83,.97,98,99,100,101, 102 and 105 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629